 358DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make James E. Hayes, Martha A.Hayes,and Vera L. Watringwhole for any loss of pay suffered as a result of the discrimination againstthem.WEBER SHOE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1200Rialto Building, 906 Grand Avenue, Kansas City, Missouri, Telephone No. Balti-more 1-7000, Extension2732,if they have any questions concerning this notice orcompliance with its provisions.Belber Manufacturing CorporationandInternational LeatherGoods,Plastics& Novelty Workers' Union, AFL-CIO.CaseNo. 5-CA-2181.March 17, 1964DECISION AND ORDEROn October 12, 1962, Trial Examiner Thomas N. Kessel issued anIntermediate Report in the above-entitled proceeding, finding thatRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent filed exceptions to theIntermediate Report which, in the opinion of the Board, raised issueswhich could best be resolved after a' supplemental hearing.Ac-cordingly, on January 14, 1963, the Board remanded this proceedingto the above-named Trial Examiner for issuance of 'a SupplementalIntermediate Report.On May 21, 1963, the above-named Trial Ex-aminer issued his attached Supplemental Intermediate Report, re-affirming his findings and conclusions, as set forth in the IntermediateReport issued October 12, 1962, and recommending that the Boardorder the Respondent to comply with the recommendations set forthin the initial report for action to remedy its unfair labor practicesfound therein.Thereafter, Respondent filed exceptions to the Sup-plemental Intermediate Report and a supporting brief.'Pursuant to Section 3 (b) of the National Labor Relations Act, theBoard has delegated its powers herein to'a three-member panel [Mem-bers Leedom, Fanning, and Brown].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial' error was committed.Therulings are hereby affirmed.The Board has considered the Supple-1In its brief,Respondent moved to include in the record a letter dated March 12, 1963,from the Board's Associate Executive Secretary to the Charging Party's attorney.Re-spondent'smotion is hereby granted and the above-described letter is hereby incorporatedinto the official record of this case.146 NLRB No. 38. BELBER MANUFACTURING CORPORATION359mental Intermediate Report, the exceptions thereto, the supportingbrief, and the entire record 2 in the case, and adopts the findings, con-clusions, and recommendations of the Trial Examiner.ORDERThe Board adopts the Recommended Order of the Trial Examiner,'as set out in the Intermediate Report darted October 12, 1962, as itsOrder.2We reject the Respondent's contention that the Trial Examiner sustained the settingaside of the first election on a ground other than that initially relied on by the Board,and that Respondent has thereby been denied due process.The issue now, as in the firstinstance,iswhether the August 1961 wage increases were timed to interfere with theelection.We now find,as we did then,that they were, and that the granting of thosepay raises interfered with the election.The fact that as an indication of intent weinitially gave weight to the element of retroactivity, and it now appearsthatthe wageincreases were not retroactive,does not change the grounds for our finding nor militateagainst the validity of our conclusion.Respondent having been given full opportunity topresent its evidence,we likewise find no merit in Respondent's contention that it wasdenied due process because the hearing was held in the unfair labor practice case ratherthan the representation case.SeeN.L.R.B. v. Poinsett Lumber & Manufacturing Com-pany,221 F. 2d 121(C.A. 4).3The Recommended Order is hereby amended by substituting for the first paragraphtherein the following paragraph:Upon the entire record in this case, and pursuant to Section 10(c) of the NationalLabor Relations Act, as amended, the National Labor Relations Board hereby ordersthat Respondent,Belber Manufacturing Corporation,Its officers, agents,successors,and assigns,shall:INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpona charge filedMay 29, 1962, by International Leather Goods, Plastic &Novelty Workers' Union, AFL-CIO,hereincalled the Union, the General Counselof the National LaborRelations Board,hereincalled theBoard,by the RegionalDirector for the FifthRegion issued his complaintdated July 5, 1962, against BelberManufacturingCorporation,herein calledthe Company, alleging that the Companyhas engaged in and is engaging in unfair labor practices affecting commerce withinthe meaning of Section 8(a)(5)and(1) and Section 2(6) and (7) of the NationalLabor Relations Act, 61 Stat.136, hereincalled the Act.The Company's answerto thecomplaint denies the allegationsof statutoryviolations therein.Copies ofthe complaint,the charge,and is notice of hearingwere duly servedupon the parties.Pursuant to notice,a hearing was held beforeTrial Examiner Thomas N. Kessel atPhiladelphia,Pennsylvania,on August7, 1962.All parties were represented bycounsel.Full opportunityto be heard,to examine and cross-examine witnesses,and to introduceevidencewas affordedall parties.Upon the entirerecord in the case,and from observation Of the witnesses, I makethe following:FINDINGS OF FACT1.PERTINENT COMMERCE FACTSThe complaint alleges and the answer admits that the Company is a Delawarecorporation with its principal place of business at Smyrna,Delaware, where it is en-gaged in the manufacture of luggage;thatin the course of its business operations dur-ing the 12-month period preceding issuance of the complaint the Company shippedgoods valued in excess of $50,000 to points outside the State of Delaware.Theanswer admits and I find from the foregoing facts that the Company is engaged incommerce within the meaning of the Act and that exercise of the Board's jurisdic-tion over its operations in this case will effectuate the purposes of the. Act. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDII.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization admitting to membership employees of theCompany.-III.THE UNFAIR' LABOR PRACTICESAt issue is the Company's admitted refusal to honor the Union's certificate as ex-clusive collective-bargaining representative of the Company's employees and tobargain with it for these employees.The General Counsel maintains that the Com-pany's refusal is violative of Section 8(a) (5) of the Act.The Company contendsthat its refusal was legally justified because the election which led to the Union'scertification was not lawfully ordered and that the resultant certificate is therefore anullity.Pursuant to a Decision and Direction of Election in Case No. 5-RC-3538 issuedon August 8, 1961,by the Regional Director for the Fifth Region, a representationelection was held on September 1, 1961,among the Company's employees in anappropriate unit consisting of all production land maintenance employees includingshipping and receiving employees and truckdrivers at the Company's Smyrna,Delaware,plant, excluding office clerical employees,watchmen,guards, and super-visors as defined in the Act.' The tally of ballots issued after the election showedthat of 258 eligible voters 151 voted against the Union and only 95 for it.There-after the Union filed timely objections to conduct by the Company which as-sertedly affected the results of the election.Among its various objections only oneishere pertinent.That objection, No. 2, states:The Employer, with the intention of improperlyinfluencingthe outcome ofthe election,did, during the period following the issuance of the Direction ofElection,grant a. number of individual workers increases so as to put economicpressure upon them and thus secure a vote which was not free and untrammeled.On November 24, 1961, the Acting Regional Director for the Fifth Region issuedhis Supplemental Decision and Certification of Results of Election in which, afterinvestigation, he found none of the Union's objections to be meritorious and over-ruled them all. In disposing of objection No. 2, he stated, after reciting the relevantevidence,There has been no showing that the increases were conditioned upon the out-come of the election; no evidence to show that the increases were grantedother than in the normal course of business or in order to affect the resultsof the election; or that the effective date came at a time substantially differentfrom that which had been the employer's customary time to grant employeebenefits.Under all the circumstances, the undersigned concludes that the increases werenot intended, or reasonably calculated, to interfere with the election.On December 13, 1961, the Union filed with the Board a request for review of theRegion's dismissal of its objections.On April 11, 1962, the Board issued its De-cision on Review and Direction of Second Election.The Board, referring toobjection No. 2, stated in its decision:The record indicates that over the past several years the Employer has grantedperiodic wage increases to groups of its employees.One of these increasesusually occurs about August of each year.During August 1961, the Employerreviewed its employees' production and service records in order to determinetowhom it would grant wage increases, and, recognizing that some of itsemployees were earning below the new minimum wage, it then determined togrant wage increases to 62 of its 273 employees, 36 of whom had been at orbelow the minimum wage. The other increases were either merited or made forthe purpose of maintaining established wage differentials which would be upsetby the increases to the minimum wage. The new minimum wage law did notbecome effective until September 3, 1961.However, on August 30, 1961, just2 days before the election held on September 1, 1961, the employer grantedthe wage increasesretroactiveto August 21, 1961.The wage increases werereflected in the employees' pay which they received on August 30, 1961.TheRegional Director found that such payments were made in the normal course ofbusiness, and were thereby privileged.We do not agree, as in our opinion,there is no sufficient showing that the increases were made retroactive for rea-sons other than the pendency of the election.Accordingly, the Board findsIThe unit description was later amended as hereinafter set forth BELBER MANUFACTURING CORPORATION361that the granting of the retroactive wage increases, under the circumstances, wascalculated to and did, interfere with the instant election.We shall, therefore,overrule the decision of the Regional Director, and hereby set the election aside,and direct a second election.On May 9, 1962, a second election was conducted among the employees in theappropriate unit.The tally of ballots this time showed that of 279 eligible voters 130voted for the Union, 110 against it, and 14 ballots were challenged.On May 16,1962, the Company filed objections to the election which were returned by theRegional Director with a covering letter dated May 17, 1962, stating that theobjections had not been-timely filed, the last day for filing having been May 16.On May 18, 1962, the Regional Director certified the Union as the collective-bargaining representative of the Company's employees in the aforestated appropriateunit.On May 22, 1962, the Company sent a letter to the Board's Executive Secretaryprotesting the Regional Director's dismissal of its untimely objections and requestingappropriate action by the Board to correct the Regional Director's action.TheBoard's Associate Executive Secretary replied by letter dated May 24, 1962, notingthat the Regional Director's action'was consistent with the Board's Rules and Regula-tions as well as the Board's legal precedents.The request for corrective action wasdenied.Thereupon the Company filed with the Regional Director a petition forrevocation and/or amendment of certification.The request for revocation wasdenied.The certificate issued to the Union was amended in accord with the Com-pany's request to include an additional group of employees at the Company's Wil-mington, Delaware, subwarehouse.Thus, as stipulated at the hearing, the Union isnow certified as representative of the following appropriate unit:All employees,including production and maintenance employees,includingshipping and receiving employees and truckdrivers,employed at the Employer'sSmyrna, Delaware,plant,and all shipping and receiving employees temporarilyassigned to the employer'sWilmington,Delaware,subwarehouse plant, and ex-cluding office clerical employees,guards, and supervisors as defined in the Act.In substance the Company attacks the Union's certificate on the grounds thatthe Board erroneously set aside the result of the first election.The Companyargues that the record before the Board on the exceptions to the Regional Direc-tor's dismissal of the Union's objections provided no warrant for the Board's find-ing and conclusion in its Decision on Review and Direction of Second Election thatthe wage increases granted employees by the Company on August 30, 1961, weremaderetroactiveto August 21, 1961.The Company vigorously insists that therecord in this case made during its investigative stages contains no evidence what-ever that the wage increases were- retroactive or were intended to influence thevotes of employees in the first election.The Company moreover asserts that theretroactivity factor was not even- raised by the Union's objections and definitelywas not a subject of the Regional Director's investigation.The Company furthermaintains that if the Board had been concerned during its review of the recordthat the wage increases had been made retroactive to influence the results of theelection it should in fairness to the Company and to preserve its right to due proc-ess have remanded the case to the Regional Director for additional investigationor ordered a hearing on the question with opportunity to the Company to estab-lish the fact regarding this question.Had the Company been afforded this oppor-tunity, the argument continues, it would have demonstrated to' the Board's satis-faction that the wage increases were neither retroactive nor intended to influencethe votes of its employees.At the hearing in this case the Company sought to introduce evidence relative tothe wage increases and the investigation of the case by the Regional Director butwas denied such opportunity on the ground that the proffered evidence was notrelevant to any litigableissue inthe case.The evidence was accepted for the recordonly by offer of proof and by the inclusion of documents as rejected exhibits.In rejecting the foregoing evidence I was mindful of the attempt by the Company,to litigate a question concerning which the Board had already ruled, in its Decisionon Review and Direction of Second Election.Although the Company offeredevidence to show that the facts recited by the Regional Director in his supplementaldecision and certification of results of election and relied upon by the Board initsdecision were not wholly accurate, the Company concedes that the correctionswould have ho special significance in this proceeding.Thus, as I perceived theissue before me at the hearing the Company was not offering what might beregarded as newly discovered evidence which could vitally have affected the Board'sdecision had this evidence been considered by it, but was seeking to enlarge upon 362DECISIONSOF NATIONALLABOR RELATIONS BOARDor explain the evidence on which the Regional Director and then the Board hadrelied in making their respective determinations. In effect,as I see it,the Com-pany is challenging the construction placed by the Board on the Regional Direc-tor's recital of facts in his decision.From my consideration of the Regional Director'sdecisionand the Board'sdecision I perceive no validity to the Company's contention that the Board reliedon facts not disclosed by the record in reaching its result. I am satisfied that aplain reading of the Regional Director's decision permits the Board's factual con-clusion concerning the mechanical retroactivity of the wageincreases.It is not forme to differ with the reasonableness of the Board's construction of these facts orthe conclusion drawn therefrom that the retroactivity of the wage increases affectedthe results of the election.Nor, as the Board's agent in this proceeding, was itpermissible for me to, permit litigation of this determination by the Board.Apartfrom the Company's defenses implicit in these nonlitigable areas there is no otherjustification asserted by it for its admitted refusal to honor the Union's certificateand to bargain with it.Accordingly,. I find that by its refusal to bargain collec-tively with the Union for the employees in the appropriate unit with respect to termsand conditions of employment the Company has violated Section 8(a)(5) and (1)of the Act.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Company set forth in section III, above, occurring in con-nection with the operations of the Company described in section I, above, have aclose, intimate, and substantial relation to trade, traffic, and commerce amongthe several States, and tend to lead to labor disputes burdening and obstructingcommerce and the free flow thereof.V. THE REMEDYHaving found that the Company had engaged in unfair labor practices violativeof Section 8(a)(5) and (1) of the Act, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed to effectuate the policies ofthe act.It has been found that the Company has refused and still refuses to bar-gain collectively with the Union as the exclusive representative of the employeesin the appropriate unit described herein. It will therefore be recommended thatthe Company bargain collectively, upon request, with the Union as the exclusiverepresentative of the employees in the appropriate unit, and, if an understanding isreached, embody such understanding in a signed agreement.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.BelberManufacturing Corporation is an employer within the meaning ofSection 2(2) of the Act, and is engaged in commerce within the meaning of Sec-tion 2(6) and (7) of the Act.2. International Leather Goods, Plastics & Novelty Workers' Union, AFL-CIO,is a labor organization within the meaning of Section 2(5) of the Act.3.All employees, including production and maintenance employees, includingshipping and receiving employees and truckdrivers, employed by Belber Manu-facturing Corporation at its Smyrna, Delaware, plant, and all shipping and receiv-ing employees temporarily assigned to Belber Manufacturing Corporation's Wil-mington, Delaware, subwarehouse plant, and excluding office clerical employees,guards, and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section 9(b) of theAct.4.On May 9, 1962, and at all times hereafter, the Union was and now is therepresentative of a majority of the Company's employees in the appropriate unitdescribed above for the purposes of collective bargaining within the meaningof Section 9(a) of the Act.5.By refusing on May 14, 1962, and thereafter to bargain collectively with theUnion as the exclusive representative of all its employees in the above-describedappropriate unit, the Company has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a) (5) and (1) of the Act.6.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within ,the meaning of Section 2(6) and (7) of the Act. BELBER MANUFACTURING CORPORATION363RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, andupon the entire record in this proceeding I recommend that the Respondent,BelberManufacturing Corporation,Smyrna,Delaware,itsofficers,agents, suc-cessors, and assigns, shall: _- .1.Cease and desist from refusing to bargain collectively with InternationalLeather Goods,Plastics& NoveltyWorkers' Union,AFL-CIO,as the exclusiverepresentative of all its employees in the appropriate unit with respect to rates ofpay, wages,hours of employment,and other terms and conditions of employment.2.Takethe following affirmative action which it is found will effectuate thepoliciesof the Act:(a)On request,bargain collectivelywithInternational Leather Goods,Plastics& Novelty Workers'Union,AFL-CIO,as the exclusive representative of the em-ployees in the appropriate unit and embody any understanding reached in a signedcontract.(b) Post at its place of business in Smyrna,Delaware, and at its subwarehouseatWilmington,Delaware, the attached notice marked"Appendix."2Copies ofsaid notice, to be furnishedby theRegional Director for the Fifth Region,shall,after being duly signedby anauthorized representative of the Company, be postedby itimmediately upon-receipt thereof, .and be maintainedby itfor a period of 60consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted.Reasonable steps shall be taken by the Com-pany to insure that said notices are not altered,defaced,or coveredby any othermaterial.(c)Notify theRegional Director for the Fifth Region,in writing,within 20 daysfrom the receiptof this Intermediate ReportandRecommended Order, what stepsit has taken to comply therewith.32 In the event that this Recommended Order be adopted by the Board, the words "ADecision and Order" shall be substituted for the words "The Recommended Order of aTrial Examiner" in the noticeIn the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "A Decree of the UnitedStates Court of Appeals, Enforcing an Order" shall be substituted for the words "A Deci-sion andOrder."In the event that this Recommended Order is adopted by the Board, this provisionshall be modified to read: "Notify the Regional Director for the FifthRegion, inwriting,within 10 days from the date of receipt of this Order, what steps the Companyhas takento comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL bargain collectively, upon request, with International Leathergoods, Plastics & Novelty Workers' Union, AFL-CIO, as the exclusive bar-gaining representative of all our employees in the appropriate unit describedbelow with respect to rates of pay, wages, hours of employment, and otherterms and conditions of employment, and, if an agreement is reached, embodysuch understanding in a signed contract.The appropriate unit is:All employees, including production and maintenance employees, in-cluding shipping and receiving employees and truckdrivers at our Smyrna,Delaware,plant, and all shipping and receiving employees temporarilyassigned to ourWilmington,Delaware,subwarehouse plant, and ex-cluding office clerical employees,guards, and supervisors as defined inthe Act.BELBER MANUFACTURING CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of post-ing, and must not be altered, defaced,or covered by any other material. 364DECISIONSOF NATIONALLABOR RELATIONS BOARDEmployees may communicate directly with the Board's Regional Office, SixthFloor, 707 North Calvert Street,Baltimore,Maryland, Telephone No. Plaza 2-8460,Extension 2104, if they have any question concerning this notice or compliancewith its provisions.SUPPLEMENTAL INTERMEDIATE REPORTSTATEMENT OF THE CASEOn October 12, 1962, I issued an Intermediate Report in this proceeding findingthat the Respondent, in violation of Section 8(a) (5) and (1) of the Act, had refusedto honor the Union's exclusive bargaining certificate and to bargain with the Unionas the representative of its employees.Upon consideration of the Respondent'sexceptions to these findings and conclusions the Board, on January 14, 1963, orderedthe record reopened and directed that a further hearing be held before a TrialExaminer.The precise terms of the Board's order will hereinafter be set out atlength.Pursuant to the foregoing order a hearing was held on March 14,1963, at Dover,Delaware, before Trial Examiner Thomas N. Kessel with all parties represented bycounsel.Full opportunity was granted all parties to present evidence relevant to thematters stated in the Board's order.Provision was made for receipt after the closeof the hearing of various exhibits for which exhibit numbers were assigned pro-visionally.Included were Respondent's Exhibits Nos. 15 and 16 and Trial Ex-aminer's Exhibit No. 1.All these exhibits have been physically received and havebeen incorporated in the record of exhibits in the case.' Briefs have been receivedfrom the Charging Party and the Respondent and have been carefully considered.Upon the entire record in the case,and from observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE ISSUE PRESENTED BY THE BOARD'S ORDER REMANDING THE CASE FOR HEARINGAs detailed in the Intermediate Report issued by me in this case, the RegionalDirector for the Fifth Region, pursuant to his Decision and Direction of Election inCase No. 5-RC-3538, issued August 8, 1961, on September 1, 1961, conducted arepresentation election in a unit of the Company's production and maintenance em-ployees in which the Union failed to receive a majority of the eligible votes cast.Thereafter the Union filed several objections to conduct by the Company whichassertedly affected the results of the election.Objection No. 2, the only one herepertinent, statedThe Employer, with the intention of improperly influencing the outcome of theelection,did, during the period following the issuance of the Direction ofElection,grant a number of individual workers increases so as to put economicpressureupon them and thus secure a vote which was not free anduntrammelled.On November 24, 1961, the Acting Regional Director for the Fifth Region issued hisdecision finding none of the Union's objections meritorious and overruled them all.1 Trial Examiner's Exhibit No. 1 purportedly contains a summary from payrolls pre-pared by the Company of all employees who, during the payroll period ending August 18,1961, received an increase in pay rates and who had also received a pay increase inMay 1961. The exhibit also lists thenamesof all employees whose rates were increasedin the pay period ending August 18, 1961, as well as their old and new rates. The sameinformation is supplied for the pay periods ending August 25 and September 1, 1961.Copies of the exhibit were sent by the Company to the General Counsel and the Union.The General Counsel has interposed no objection to the receipt of the exhibit.The Unionrequests the receipt in evidence of the exhibit "if only to prove it is palpably false or thatRaises (a witness for the Company) committed perjury." I had suggested the submissionof the exhibit by the Company after the close of the hearing and had advised I would re-ceive it in evidence provided the parties stipulated its acceptability. I do not have suchstipulationsAccordingly I have made my own analysis of the Company's August 1961payroll records In evidenceAlthough,I have found variations between the data containedin the foregoing exhibit and the payroll records, the Company's summary is substantiallyin 'accord with these records. I am therefore receiving the exhibit in evidence limited tothe summarization therein of the wage increases to employees in August 1961. I shallin this report specifically advert to the variations between the Company's summary andthe facts revealed by my own analysis of the pertinent payroll records in evidence. BELBERMANUFACTURING CORPORATION365The Union thereupon excepted to the Board which on April 11, 1962, issued itsDecision on Review and Direction of Second Election finding merit in objectionNo. 2.The decision of the Acting Regional Director was ordered set aside and asecond election was directed.That election, conducted on May 9, 1962, was wonby the Union which was certified on May 18, 1962, as the exclusive bargaining rep-resentative of the Company's employees in the appropriate unit.The Companythereafter refused to bargain with the Union for these employees claiming that theBoard had erroneously set aside the results of the first election and that the secondelectionwas consequently illegal and a nullity.There followed the complaint inthis case by the General Counsel with a resultant hearing before me, the issuance ofmy Intermediate Report finding the Company's statutory violation, the Company'sexceptions to that report,,and, finally, the Board's order remanding the case to me forfurther hearing.In its April 11, 1962, decision setting aside the first election and ordering a second,the Board, finding merit in objection No. 2, had stated concerning it:The record indicates that over the past several years the Employer has grantedperiodic wage increases to groups of its employees.One of these increasesusually occurs about August of each year.During August 1961, the Employerreviewed its employees' production and service records in order to determineto whom it would grant wage increases, and, recognizing that some of its em-ployees were earning below the new minimum wage, it then determined togrant wage increases to 62 of its 273 employees,. 36 of whom had been at orbelow the minimum wage. The other increases were either merited or madefor the purposes of maintaining established wage differentials which would beupset by the increases to the minimum wage. The new minimum wage law didnot become effective until September 3, 1961.However, on August 30, 1961,just 2 days before the election held on September 1, 1961, the Employer grantedthe wage increasesretroactiveto August 21, 1961.The wage increases werereflected in the employees' pay which they received on August 30, 1961.TheRegional Director found that such payments were made in the normal courseof business, and were thereby privileged.We do not agree, as in our opinion,there is no sufficient 'showing that the increases were made retroactive for rea-sons other than the pendency of the election.Accordingly, the Board finds thatthe granting of the retroactive wage increases, under the circumstances, wascalculated to and did interfere with the instant election.We shall, therefore,overrule the decision of the Regional Director, and hereby set the electionaside, and direct a second election.At the hearing first held before me on August 7, 1962, the Company sought tointroduce evidence concerning the grant of the foregoing wage increases, but was notpermitted to do so on the ground that it was thereby seeking to relitigate the questionwhich the Board had passed upon in its consideration of the Union's request forreview of the Acting Regional Director's findings.The Company excepted to thisexclusion of evidence and the rejection by me of its offer of proof at the hearing.The Board in its January 14, 1963, order reopening record and remanding proceed-ing stated concerning my rulings that it:Has duly considered the Respondent's exceptions to the Intermediate Report,Respondent's offer of proof, the complaint and answer herein, and the entirerecord in the case, and finds that litigable issues are presented which should beresolved after a hearing before a Trial Examiner.Accordingly, the Board ordered:That the record in the above-entitled proceeding be reopened and that a furtherhearing be held before a Trial Examiner for the purpose of receiving evidenceon the Respondent's practices in granting pay increases, including evidencerelating to the particular circumstances surrounding the pay increases grantedin August 1961, and the reasons the Respondent accelerated the new minimumwage rates before the September 3, 1961, effective date for the new MinimumWage Law.The Board further ordered, upon conclusion of the supplemental hearing, theTrial Examiner to prepare and serve upon the parties a Supplemental IntermediateReport containing findings of fact upon the evidence received pursuant to theprovisions of the order, and that, following the service of such report upon theparties, the provisions of Section 102.46 of the Board's Rules and Regulations shallbe applicable. 366DECISIONS OF NATIONALLABOR RELATIONS BOARDThe parties were unrestricted in their opportunity at the hearing to presentevidence relevant to the questions framed by the Board's order, namely, the Com-pany's practices in granting pay increases, the particular circumstances pertainingto .the Company's August 1961 pay increases, and the Company's reasons for ac-celerating the Federal minimum wage rates scheduled to become effective on Sep-tember 3, 1961.The Company maintained that the Board's order was too broadand that only evidence relating to the allegedretroactivegrant of pay increasescould permissibly be litigated at this stage' of the case.The Company argued atthe hearing and more elaborately in its brief that the breadth of the inquiry orderedby the Board contravened its own procedures for, in effect, the Board now seeks inthis unfair labor practice proceeding to conduct an inqury which by its rules andregulations should at an earlier time have been conducted in the representationproceeding in Case No. 5-RC-3538.What the Board is now attempting to do,says the Company, is to correct its error in the representation proceeding committedwhen it overruled the acting Regional Director's dismissal of the Union's objectionsto the first election and ordered a second election without a hearing to determinethe facts concerning which inquiry is now sought.The only allowable courseopen to the Board, according to the Company, is dismissal of the instant complaint,reopening of Case No. 5-RC-3538, rescission of its Decision on Review and Di-rection of Second Election, nullification of the election held pursuant thereto, andrevocation of the Union's certificate.The Company concludes that the Board's fail-ure to do otherwise and its present broad inquiry as stated in its order remandingthe case to me is a denial of procedural due process.The Company further claimsithas been denied due process on the ground that it has been prejudiced in thepresentation of evidence because in the period from the date of the investigationof the Union's objections to the time of the reopened hearing before me evidencewhich was formerly available was without its fault lost or destroyed and cannotnow be produced.Finally, the Company objects to the Board's order directing metomake findings of fact and conclusions on the ground that the Board's TrialExaminers are traditionally "precluded from making factual or legal findings atvariance with those already made by the Board on the same subject matter."Theassertion is that I would be inhibited from making findings and conclusions differ-ent from ,those previously made by the Board when it set aside the first election.For the aforestated reasons the Company moves in its brief for dismissal ofthe complaint.That motion is, denied.As to the insistence that the Board didnot pursue its present inquiry through channels provided for in its regulationsgoverning representation cases, I emphasize that the Company in this unfair laborpractice proceeding has received the fullest opportunity to present evidence in itsbehalf and to have its evidence considered under the protection of the very sameprinciples applicable in a representation case.It has been accorded without reserva-tion the same full hearing it would have received in Case No. 5-RC-3538 had theBoard on April 11, 1962, remanded the case to the Regional Director for thispurpose.That the Company received a hearing under one procedure rather thananother is not essential to a determination of the validity of the hearing.Whatmatters is that the Company has been afforded a full hearing as that term wasdescribed by the Supreme Court inMorgan v. United States,298 U.S. 468.Asto the Company's claimed disadvantage resulting from the passage of time, I wasunable to obtain from Company's counsel at the reopened hearing any, convincingstatement that he was unable to present evidence once in existence which was nowunavailable and either lost or destroyed without the 'Company's fault.As to thecontention that I may be inhibited by the Board's proscriptions in other cases againstmaking findings and conclusions contrary to those previously made by the Board,it should be apparent to Counsel, as it is to me, that the Board's instructions inits remand order direct me to make findings and conclusions based exclusively onthe record of the reopened hearing and contain no limiting language to suggestthat I am not privileged to depart from prior Board determinations in this case.I have construed the Board's order to mean that I am to make findings and con-clusions based solely on the evidence received at the hearing without regard to otherfindings and conclusions previously made by the Board or Regional Director.II. THEFACTSSURROUNDINGTHE AUGUST 1961 WAGEINCREASESAs noted, the Regional Director ordered the first election in Case No. 5-RC-3538on August 8, 1961, and the election was held on September 1, 1961.Concededly,the Company granted wageincreasesbetween thesedates.The Board found initsdecisionsettingaside the results of the election that the wage increases hadbeen granted "just two days before the election held on September 1."The Com- BELBER MANUFACTURING CORPORATION367pany claims this finding is erroneous and has presented evidence to show that theincreases were granted at an earlier time.The Board also found that the Com-pany had made the increases retroactive to August 21, 1961, and that the increaseswere reflectedin the pay received by the employees on August 30, 1961.- TheCompany claims the Board is also mistaken as to the these dates and the implica-tion of the term retroactive as it appears in its decision.The Company has presentedevidence supporting this position.I turn to the evidence concerning these mattersdisclosed at the reopened hearing.'Louis Polatnick testified that he had been the manager of the Company's Smyrna,Delaware, plant since March 1, 1960.He related that customarily the Companygrants increases to its plant employees in July or August of each year. Increaseshave been granted in other months, he acknowledged, but only "in certain specialisolated cases."The reason why this action is taken in July and August, he ex-plained, is that this is the time of 'year when the Company's officials have theopportunity to analyze the wage structure and to obtain recommendations fromforemen on an average or overall basis.He claimed this had been the situationbefore he came with the Company and implied he continued this practice.The record shows that while increases were granted employees in July or Augustin the years from 1958 through 1961, increases were also granted in other months.For example, wages were raised in October 1959 and 1960, in April 1960, andinMay 1961.The Regional Director's supplemental decision in Case No. 5-RC-3538 lists data showing the Company's grants of merit increases to employeesfrom 1958 through 1961.Except for the August 1961 statistics concerning whichevidence was given in the hearing before me, the parties do not contest the accuracyof the information furnished by the Company to the Regional Director relative tothe Company's past grants of wage increases.These increases are listed in thefollowing tabulation:NumberNumberDateRaisesof em-DateRaisesof em-ployeesployeesAugust 1958-------------------98105July 1960 ---------------------11July 1959---------------------48120August 1960 ------------------36206October 1959------------------45149October 1960 ------------------10* 206April 1960--------------------98141May 1961 ---------------------74248`Approximate.Questioned about the sizeable number of employees who received wage in-creases inmonths other than July and August, Polatnick conceded they were notisolated cases.He could not explain the 45 increases -in October 1959 becausethis occurred before he came to the Company.He excused his inability to ex-plain the 98 increases in April 1960 on the ground that he had not been involvedin this action because of his unfamiliarity at the time with the employees.ByOctober 1960 he admittedly was "getting familiar" with plant personnel, but claimedno recollection of the 10 wage increases granted then.He assertedly could notremember the grant of 74 wage increases in May 1961, although he acknowledgedthat these increases were necessarily brought to his attention as plant manager andthere had to be consultation with him before they were effectuated.Polatnick recalled that in early July 1961 he instructed his assistant, James Wes-sel, to prepare a list of merit increases for plant employees and to process them asin the past.He maintained that one reason for such action at that time was thatthe new Federal Minimum Wage Law was to become effective on September 3,1961, and there were some employees whose wages were below the $1.15 hourlyminimum who were to be raised to that level.At the same time it was the Com-pany's desire tobring other employees with longer service who were at or abovethe statutoryminimum to higher levels in order to maintain a balanced wagescale throughout the plant.Wessel compiled a list and presented it to Polatnickat the end of the month or in the first week of August.The latter then sent it tothe Company's executive offices in New York City, and this may have been doneas late as August 7 or 8.Engel, the Company's vice president in charge of produc-tion, approved the recommended list and the increases were then made effective.According to Polatnick the employees who received increases first learned aboutthem when they received their paychecks on August 23, 1961.T44-670--65-vol. 146-25 368DECISIONS OF NATIONAL LABOR RELATIONS BOARDPolatnick and Harry Reises,the Company's accounting manager, testified thatthe payweek for the Company's plant employees runs from Saturday morning toFriday night.Each Friday night the timecards for the week just ended are sentto the Company'sNew York offices where the payroll is prepared.The checksare then forwarded to the Smyrna plant and are distributed on the followingWednesday.Polatnick related that the wage increases granted in August 1961were reflected in the paychecks distributed Wednesday,August 23,and that theemployees were paid,at the increased rate starting with the beginning of the weeklypay period ending August 18.Reises testified that the timecards for those em-ployeeswho received increases contained a notation that their increases weregranted on August 17, 1961.He further testified that consistent with the Company'spractice at the Smyrna plant as well as at its other plant in New York City,2 when-ever employees receive wage increases their new rates are paid from the first day ofthe week in which they become effective.The Company'spayroll records in evidence reveal that during the weekly payperiod ending August 18,1961,61 employees received increases of 5 or 10 cents intheir hourly rates and that the increased rates were effective from the start of this payperiod on August 12. Practically speaking, the first working day of that pay periodwas on Monday,August 14, the increased rates should be regarded as effective fromthat date.3The payroll records further show that two employees received 5-centhourly increases during the pay period ending August 25 which started Monday,August 21.According to the aforementioned company witnesses these increaseswere reflected in the paychecks received by employees on August 30.Of the 61 who received increases in the period ending August 18 there were merely13 whose hourly rates had been below the $1.15 Federal minimum rate which wasto become effective on September 3, .1961.Of these, nine were increased from$1.10 to $1.15 per hour, two were increased from $1.10 to $1.20, and two .wereincreased from$1.05 to 1.10.The other 48 who received increases were alreadyeither at the $1.15 rate or above it.One of the two employees whose rates wereincreased during the pay period ending August 25 was raised from $1.05 to $1.15.The other was raised from $1.25 to $1.30.Analysis of the Company's payrolls in evidence also shows the following: inthe pay period ending August 18 in which rates for 11 employees were raised toor above the new Federal minimum of$1.15, there were 91 additional employeeswhose rates were less than$1.15 per hour and who did not receive increases.Asnoted,there were two other employees whose rates were increased in this periodfrom$1.05 to $1.10. - The payroll for the period ending August 25 shows only onechange in the hourly rates of these 93 employees .4III.FINDINGS,CONCLUSIONS,AND RECOMMENDATIONSThe foregoing evidence satisfies me that the Acting Regional Director in hissupplemental decision erroneously found that the Company's August 1961 increases"became effective on August 21, 1961, for the pay week beginning on that date, and"This other plant owned by the Company operates under the name Mado ManufacturingCompany."The Company lists in Trial Examiner'sExhibit No. 1 the names of 65 employees whoreceived such increases in the stated period. I have been unable to find the names of fourof these listed employees on the Company'sAugust 11 or 18 payrolls.These employeesare Doris Gallagher, Marie Gray, Frances Gaines, and Lois Vosburgh.The Company fur-ther lists Austin Gonce as having received a 5-cent hourly increase during the week end-ing August 18.His name does not appear on the August 11 payroll.It cannot,therefore,be found that his rate was increased as noted on the Company's summary. The summaryfurther lists Glenna Dutton as having received a 5-cent hourly increase during the payperiod ending September 1.The payrolls for that period,and for August 25, however,show no increase for her, whereas the August 18 payroll does show a 5-cent hourly in-crease.Accordingly,I find she received her increase from $1.15 to $1.20 per hour duringthe pay period ending August 184The rate for Theresa Nagyski was increased from $1.05 to$1.15 per hour.There wereadditional changes in the payroll for the period ending August 25.The names of 10 ofthe 93 employees below the$1.15 rate on August 118 do not appear on the August 25 pay-roll.Presumably they quit or were otherwise terminated.At the same time 17 new namesappear of employees who were presumably hired during this pay period.All these latteremployees were paid at rates ranging from $1 to $1.10 per hour.Thus the payroll for theperiod endingAugust 25lists 99 employees whose rates were below the new Federalminimum of$1 15 to become effective September 3, 1961. BELBER MANUFACTURING CORPORATION369[that] the increases were reflectedin the employees'pay which they received onWednesday, August 30, 1961."There is in evidence the affidavit of Polatnick'sassistant,the aforementioned James Wessel, obtained by theRegion's field examineron November 16, 1961, in the course of the investigation of the Union's objectionsto the September 1, 1961, election by the Regional Office.In hisaffidavitWesselhad stated that the increases became effective August 21 for the payweekbeginningthat date and were, reflected in the pay received' by employees on August 30.Evidently the Regional Director's findings were based on Wessel's affidavit whichis clearly inconsistent with the payroll records in evidence.His affidavit must yieldto these incontrovertible records.Moreover, the Union's campaigncircular datedAugust 28 refers to the 5-cent increases passed out by the Company to cushion theshock of. the mandatory increases which were to become effective on September 3by operation of the Federalminimum wagelaw.I find that the increases weregranted on August 17 as related by Reises from his inspection of the employeetimecards and were made effective from the beginning of the 'weekly pay periodending August 18, 1961. I further find that the emplyoees received the pay at theirhigher rates on August 23, 1961.Having relied in its Decision on Review and Direction of Second Election on theforegoing findings of the Acting Regional Director the Board was likewise in error.Moreover, the Board erroneously found that the Company had "granted" the wageincreases on August 30, 1961.As stated the increases were granted on August 17,1961.In overruling the Acting Regional Director's decision finding no merit to theUnion's objection No. 2, the Board appears to have been influenced by its findingthat the wage increases it believed were granted on August 30, 1961, were made"retroactive"to August 21, 1961.The Boardseemsto have been persuaded that suchretroactivitywas regarded by the employees as a payment to induce their votesagainst the Union especially in view of the finding that these retroactive paymentswere received by the employees just 2 days before the September 1 election.AsI have indicated, the Board relied on erroneous data. Its emphasis on the "retro-activity" of the increases was therefore misplaced.True, the Company grantedthe increases on August 17 and made them effective from the first working day ofthe pay period, August 14, 1961.There is, however, nothing abnormal about suchpractice in any employment relationship.Moreover, as I find from credited testi-mony, it had been the Company's practice to makewage increasesgranted in agiven pay period effective from the first day of that period.Were the Board's preoccupation with retroactivity all there wereto this case, Iwould, in agreement with the Company, find no merit to the Union's objectionNo. 2. Settlement of this point in favor of the Companydoes not,however, end theproblem.Imust still determine, on the basis of the entire record, whether theCompany's grant of the August 1961 wageincreaseswas conduct calculated to andwhich did interfere with the results of the September 1, 1961, election, as foundby the Board, and whether the Board correctly set that election aside and directeda second election.For the reasons hereinafter stated I find that the Company'sconduct did invalidate the September 1 election and that the Board in setting thatelection aside and directing a new election reached the right result.The Board has clearly stated that the grant of a wage increase by an employerduring the pendency of a representation election is notper se aground for settingaside the election. In so declaring inUnited Screw & Bolt Corporation,91 NLRB916, 919, the Board added that such action by an employer will be carefully scruti-nized to determine its likely effect upon the freedom of choice of the voting employ-ees.Ifin the circumstances of the case the Board finds that the granting of the wageincrease wasintended or was reasonably calculated to interfere with the free choiceof employees the election will be set aside. InBata Shoe Company, Inc.,116 NLRB1239, the Board noted that while the grant of employee benefits immediately preced-ing an electionis notper sea ground for setting aside suchelection,itwill do soabsent a showing that the timing of the grant or its announcement was governed byfactors other than the pendency of the election.The employer's failure to make suchshowing provides ground for the Board's holding that the granting of benefits atthat particular time was calculated to interfere with the employees in their choiceof a bargaining representative. InGlosser Bros., Inc.,120 NLRB 965, the Boardexpressly placed the burden upon the employer to make suchshowing inthe case.Upon consideration of all the circumstancesin this caseI am satisfied that theCompany has. failedto meetits burdenof showingthat the August1961 wage in-creaseswerenot timed or governed by factors other than the pendency of the 370DECISIONS OF NATIONALLABOR RELATIONS BOARDSeptember 1, 1961,election.I am convinced that the wage increases were rea-sonably calculated to interfere with the free choice of the employees voting in thatelection and that the election was therefore correctly set aside by the Board.Polatnick's testimony on the crucial questionof the timingof the Augustincreasesis sowanting in candor that I am constrained to reject it. I regard as wholly un-believable his claim not to rermember the wage increases granted employees inOctober 1960 and in May 1961. On its face this testimonyis so implausible as toinvite total disbelief.By his own concessionno increaseswere granted without hisknowledge. I might have been persuaded that he had forgotten the 10 increases ofOctober 1960. I cannot accept his assertion also to have forgotten the 74 increases ofMay 1961. Furthermore, I believe he was deliberatelymisleading in histestimonythat wageincreaseswere customarily given to employees in months other than Julyor August only "in certain special isolated cases." It was after Polatnick becameentangled in this patently incorrect assertion and realized that the record was com-pletely at odds with this testimony that he fell back on his claims of forgetfulnessabout the substantialincreasesgranted in months other than July and August.I am satisfied that Polatnick was attempting to create the false impression that theAugust 1961 increases were granted because it was the Company's practice to grantsuch increases only in July or August of each year.It isevident from the record of past increases that the Company did, since 1958,grant increases annually to employees in July or August or in both these months inthe same year as in 1960. But it is also apparent that from 1959 more increases weregranted annually in other months than during July and August. Thus, the patternof annual in other summer increases was not so clearly established by 1961 that itmight be said the employees could reasonably expect them to come in that seasonrather than during some other part of the year.Certainly, there was not such aclearly defined pattern that the Company's employees could with no explanationwhatever reasonably determine that the August 1961 increases, paid to them un-announced 1 week before a representation election, was not for the purpose of win-ningtheir favor in the election, especially where these increases had been preceded byan even greater number of increases just 3 months or so earlier. In these circum-stances the employees had adequate reason for belief that the Company was by thisaction attempting to influence their vote in the election.Had the Company not sought to influence the votes of its employees it couldeasily have avoided this result. If, as Polatnick testified, the August 1961 increaseswere motivated by the imminence of the new Federal minimum level, the Companycould have announced to the employees that this was the explanation for itsaction.It said nothing.Furthermore, the action could have been postponed untilafter the election.No compellingreason wasshown why the Company acceleratedthe raising on August 17 of 11 employees whose rates were below the Federalminimumto become effective on September 3, while at thesame timeitdid notraise to this minimum the other 91 employees who were below that level and in-creased the rates for 2 employees to a point still below the Federal minimum.TheRegional Director appears to have accepted as valid the claim by Wessel in hisaffidavit that only those below the $1.15 rate who had worked longer than theCompany's probationary period were raised to the $1.15 level on August 17.Polatnick gave no such explanation and there is no other proof in the record tosatisfyme that the 91 employees who failed to receive rate increases on August 17along with the others were probationers.NeitherWessel nor Polatnick gave anyexplanation for the increase on August 17 of two employees to a rate which was stillbelow the new Federal minimum level. But whether the foregoing 91 employeeswere probationers or not is inconsequential.The Company was compelled to raisethese employees to the $1.15 level on September 3 and, assuming the reliability ofPolatnick's claim of intent to maintain a balanced scale throughout the plant, therewould thereafter have had to be a much broader readjustment of the Company'swage scale to maintain the desired balance.Accordingly, the Company's explana-tion for its accelerated action on August 17 for a few employees simply does notmakesense.I find Polatnick's explanation for the acceleration of the Federalminimum wage for some and the consequent balancing of rates for many othersimplausible and rejectit asuntrue. I am certain that the Company's employees whodid not even have the benefit of this false, explanation had no idea that the Companywas motivated by such considerations rather than its desire to persuade them toreject the Union in the pending election.Because I find that the Company by its conduct in granting the August 1961increases immediately before the September 1961 representationelection among its ECLIPSE MOTOR LINES, INC.371employeesinterfered with their freedom of choice in that election,I conclude thatthe Boardcorrectlyset aside the results of that election and ordered a second election.Accordingly,I reaffirm my findings and conclusions set forth in the IntermediateReport issued onOctober12, 1962,in this proceeding and recommend to the Boardthat it order theCompany to comply withthe recommendations in that report foraction to remedy its unfairlaborpractices found therein.Eclipse Motor Lines, Inc.andGeneral Teamsters,Chauffeurs,Warehousemen and Helpers,LocalUnion 697,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen andHelpers of America.CasesNos. 8-CA-3148 and 8-RC-4932.March 17, 1964DECISION AND ORDEROn November 15, 1963, Trial Examiner John C. Fischer issued hisTrial Examiner's Decision in the above-entitled proceedings, find-ing that the Respondent had not engaged in any unfair labor practicesand recommending that the complaint be dismissed in its entirety, asset forth in the attached Decision.Thereafter, the Charging Unionfiled exceptions to the Decision and a supporting brief, and the Re-spondent filed a brief opposing the Union's exceptions.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthese cases to a three-member panel [Chairman McCulloch andMembers Fanning and Jenkins].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed.The rulings are hereby affirmed.The Board has considered theTrial Examiner's Decision and the entire record in this case, includingthe exceptions and briefs, and hereby adopts the findings, conclusions,and recommendations of the Trial Examiner, with the followingadditions and modifications.The Charging Union excepts to the Trial Examiner's credibilityfindings, which findings, as stated by the Trial Examiner, constitutethe controlling factor in the resolution of this case.We note at the outset the Trial Examiner's basic finding that, "Thedemeanor of the witnesses on the stand left no doubt in the mind ofthe Trial Examiner that Respondent's witnesses were telling thetruth."It is thus apparent that the Trial Examiner's credibilityfindings were based in large part on his observation of the witnesses.It is our policy to attach great weight to such credibility findings;and we do not overrule such findings, except where the clear pre-ponderance of all the relevant evidence convinces us that the Trial146 NLRB No. 42.